EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a valve holder comprising a plunger positioned in the bore of the body, wherein a first portion of the plunger is configured to extend at least partially into the first region of the bore, and a plurality of sutures respectively connected between each arm and the plunger, wherein in a first configuration, the plunger is at a first position where the first portion of the plunger extends into the first region of the bore, the sutures extend from the plunger to respective ones of the arms, and free ends of the arms are positioned at a first radial distance from the central axis of the body, and wherein in a second configuration, the plunger is at a second position closer to the second end of the body, at least part of the sutures are displaced by the plunger towards the second end of the body, and the arms are pivoted radially inwardly by the sutures such that the free ends of the arms are positioned at a radial distance from the central axis of the body that is less than the first radial distance to inwardly deflect commissure posts of the prosthetic heart valve that are attached to free ends of the arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
: Chang et al. (US Pub. No. 2015/0313711) discloses a valve holder (50) configured to be attached to a delivery handle (via internal threads 54) and to a prosthetic heart valve (20; for example, see Figures 4A-4V) comprising a body (52) having a coaxial bore (for example, see Figure 4A) having an engagement portion (internal threads 54) for engaging the delivery handle, a plurality of arms (56a, 56b, and 56c), and a plurality of sutures (60, 62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached Monday-Thursday 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 24, 2022